                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

JOEL CARDENAS-MENESES                                                                PETITIONER

V.                                                   CIVIL ACTION NO. 3:18-CV-58-DPJ-FKB

WARDEN MARCUS MARTIN                                                               RESPONDENT

                                             ORDER

       This habeas petition brought pursuant to 28 U.S.C. § 2241 is before the Court on the

unopposed Report and Recommendation (“R&R”) [15] of United States Magistrate Judge F.

Keith Ball. Judge Ball recommends dismissal of Petitioner Joel Cardenas-Meneses’s Petition for

lack of jurisdiction. In particular, Judge Ball notes that a challenge to an underlying conviction

must be brought under 28 U.S.C. § 2255 in the court of conviction rather than as a § 2241

petition in the district of incarceration. And Judge Ball explains that Cardenas-Meneses’s

Petition does not establish that a remedy under § 2255 is inadequate or unavailable so as to fall

within the “savings clause” exception of § 2255. Cardenas-Meneses failed to file objections to

the R&R, and the time to do so has now expired.

       The Court, having fully reviewed the unopposed R&R, and being advised in the

premises, finds that the R&R should be adopted as the opinion of the Court.

       It is, therefore, ordered that the Report and Recommendation [15] of United States

Magistrate Judge F. Keith Ball be, and the same is hereby, adopted as the finding of the Court.

The Petition is dismissed. A separate final judgment will be entered in accordance with Federal

Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 13th day of November, 2018.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE
